DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	Applicant’s amendment filed on December 15, 2020 is entered.
	Claims 1-28, 34, 35, 39-44, 52, and 53 have been canceled.
	Claims 29-33, 36-38, 45-51, and 54-57 are pending.

Claims 45-49, 54, and 55 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 1, 2016.

	Claims 29-33, 36-38, 50, 51, 56, and 57 are currently under consideration as they read on the elected mutant polypeptide comprising a mutant Fc region comprising mutation 238D and at least one additional mutations 323L, 326S/N, and 330K.

Note that applicant originally elected the species of a mutant Fc region comprising at least one amino acid mutation at position 238; no additional specific mutations were elected.  Over the course of prosecution, applicant amended claims and added additional mutations to the claims.  In the interest of compact prosecution and in view of newly added additional mutations to the claims, the species under examination read on a mutant Fc region comprising Asp at position 238 and Gly at position 271 (newly added to the claims, see page 9 of the REMARKS filed on September 18, 2019).

	In response to the Office Action mailed on November 21, 2019, the claims were once again amended to delete the species of Asp at position 238 (238D) and Gly at position 271 (271G).  In the interest of compact prosecution, the species under examination became mutations Asp at position 238, and at least one of the following additional mutations: Leu at position 323 (323L), Ser or Asn at positon 326 (326S/N), Lys at position 330 (330K). 


.

4.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

5.	Claim 56 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 

Claim 56 does not further limit the independent claim 50 in that claim 50 recites a mutant polypeptide that is identical to the amino acid sequence of the parent Fc region of any one of SEQ ID NOs:11-14 except for mutations comprising Asp at position 238 and at least one of the additional mutations Leu at position 323, Ser or Asn at position 326, and Lys at position 330.  Claim 56 recites one or more positions that was not recited in claim 50 (e.g. Asp at position 233), which would not further limit the mutant polypeptide that is identical to SEQ ID NOs: 11-14, except 238D, 323L, 326S/N and/or 330K.  In addition, claim 56 also recite Ala at position 326 which is not further limiting 326K as recited in claim 50.

	Applicant may cancel the claims, amend the claims to place them in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.

	Applicant’s arguments have been fully considered but have not been found persuasive.
	Applicant asserts that the recitation of “except for mutation comprising” in independent claim 50 permits any other mutations in the Fc region in addition to the ones specific recited.  

	This is not found persuasive for following reasons:
	Contrary to applicant’s arguments, independent claim 50 when given broadest reasonable interpretation read on 238D in addition to at least one 323L, 326S/326N and 330K, thus, dependent claim 56 including additional 323M, 326A, 326D do not further limit the subject matter in claim 50. There is no recitation in claim 56 would exclude position 323L, 326S/326N and/or 330R when the additional mutation is 323L, 326S/326N and/or 330K in claim 50. In addition, applicant is ignoring the limitation of “identical to SEQ ID NOs: 11-14”. Applicant’s arguments relying upon the open language of comprising to permit any other mutation is unreasonable in view of the plain and ordinary reading of the claims commensurate in scope with the working examples in the specification. 

As such, applicant’s arguments have not been found persuasive.

6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 29-33, 36-38, 50, 51, 56, and 57 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention for the reasons of record.
The claims are drawn to a mutant polypeptide comprising a mutant Fc region, wherein: the amino acid sequence of the mutant polypeptide is identical to the amino acid sequence of a parent polypeptide comprising an Fc region of any one of SEQ ID NOs: 11-14, except for at least one amino acid mutation in the Fc region; the FcγRIIb-binding activity of the mutant polypeptide is enhanced compared to the FcγRIIb-binding activity of the parent polypeptide; the ratio of [dissociation constant (KD) value of the mutant polypeptide for FcγRIIa (type R)] / [KD value of the mutant polypeptide for FcγRIIb] is 10 or more; and the at least one amino acid mutation in the Fc region includes a substitution of Pro at position 238 (EU numbering) with Asp and one or more additional substitutions selected from:

	Leu at position 323;
	Ser or Asn at position 326; and
	Lys at position 330

	wherein the mutant polypeptide has Ser at position 239; and

	wherein the respective KD values are determined using a surface plasmon resonance technique in which the mutant polypeptide is immobilized, an extracellular domain of the respective Fcγ receptor serves as analyte, and the following conditions are used: 0.01 M HEPES pH 7.4, 0.15 M NaCl, 3 mM ethylene diamine tetraacetic acid (EDTA), 0.05% polysorbate 20, at 25°C.

	However, the specification as filed does not provide sufficient written description of the above-mentioned “limitations”.  The specification does not provide sufficient support a mutant polypeptide comprising an Fc region of any one of SEQ ID NO:11-14 except at least one amino acid mutations in the Fc region including P238D and one or more additional substitutions as described above.

The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or 

	Applicant points support to Tables 9 and 10. However, Tables 9 and 10 discloses P238D/V323L, P238D/K326N, P238D/K326S, and P238D/A330K, wherein the KD of binding to FcγRIIa (type R)/KD of binding to FcγRIIb is 15, 15.5, 13.2, and 18.5, respectively.  Thus, applicant has disclosed the species of P238D substitution in combination with an additional amino acid substitution selected from the group consisting of V232I, K326N, A330K, wherein each combination has a specific ration of KD of FcγRIIa/KD of FcγRIIb.  The claims now recites a genus of 238D and at least one of the additional mutations 323L, 326N, 236S, 330K , wherein the Fc variant does not have any function (as recited in claim 57) or wherein the KD to FcγRIIa (R or H type)/KD to FcγRIIb is 10 or more, 4.2 or more, 1.6 or more, or 0.7 or more, or wherein the FcγRIIIa binding activity is the same or lower than the parent or the FcγRIa binding activity is the same or lower than the parent, which is not adequately supported by the instant specification.  It does not appear based upon the limited disclosure of IgG1 Fc variants having P238D/V323L, P238D/K326N, P238D/K326S, or P238D/A330K alone that Applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the limited number of species disclosed and combination substitutions permitted within the genus.

One cannot disclose a forest in the original application (e.g. in this case in original claim 8), and then later pick a tree out of the forest and say “here is my invention.”  In order to satisfy the written description requirement, the blaze marks directing the skilled artisan to that tree must be in the originally filed disclosure.  See id. at 994-95, 154 USPQ at 122; Fujikawa, 93 F.3d at 1570-71, 39 USPQ2d at 1905; Martin v. Mayer, 823 F.2d 500, 505, 3 USPQ2d 1333, 1337(Fed. Cir. 1987) (“It is `not a question of whether one skilled in the art might be able to construct the patentee's device from the teachings of the disclosure. ... Rather, it is a question whether the application necessarily discloses that particular device.'”) (quoting Jepson v. Coleman, 314 F.2d 533, 536, 136 USPQ 647, 649-50(CCPA 1963)).  Here, the disclosure of the specification (e.g. one or more substitution in a laundry list of amino acid substitutions) does not provide any blaze 

	A skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus that exhibit the functional properties as recited.
In the absence of disclosure of relevant, identifying characteristics of the mutant polypeptide comprising an Fc region, there is insufficient written disclosure under 35 U.S.C. 112, first paragraph.

       	Therefore, there is insufficient written description for genera of  a mutant polypeptide comprising an Fc region wherein the amino acid sequence of the mutant polypeptide is identical to the amino acid sequence of a parent polypeptide comprising an Fc region of any one of the SEQ ID NOs: 11-14, except for mutations comprising 238D, and at least one of the following additional mutations 323L, 326S, 326N, and 330K, other than the variant structurally defined by the description in the specification as filed under the written description provision of 35 USC 112, first paragraph.

	Applicant’s arguments have been fully considered but have not been found persuasive.

	Applicant argues that the genus of the variants recited in claim 50 are supported by 43 specific examples disclosed in Tables 9-12 of the specification as listed in Table B in page 10 of the REMARKS filed on December 15, 2020.  Applicant admits that the majority of the 43 variants contains additional mutations not recited in the instant claims, but nevertheless asserts that these variants satisfied the KD ratio limitations in claim 50. Applicant states: “[f]or the limitations of claims 32 and 33, see the data in Tables 9 and 11.2 Accordingly, applicant has provided not only evidence of a structure/function correlation between the mutations specified in claim 50 (i.e., structure) and the functions specified in claims 50 and 29-33, but also evidence of an ample number of species that fall within all of these claims. The Office has provided no reason to doubt applicant's evidence. One of ordinary skill can readily see from applicant's specification that polypeptides meeting the explicit structural requirements of claim 50 will possess the claimed functions. Thus, the Office's concern that "a skilled artisan cannot... 

Claim 56 depends from claim 50 and specifies that the polypeptide has (in addition to the features required by claim 50) a specified residue at one or more of nine specified positions. All but the first four variants listed in Table B above satisfy the structural criteria of claim 56”.

	This is not found persuasive for following reasons:
	
	As applicant admits that the majority of the 43 variants disclosed contains additional amino acid substitutions not recited in the claims, the problem here is that the structures of the species of the 43 variants would not be able to support the entire genus of the mutant polypeptide with amino acid sequence identical to SEQ ID NOs: 11-14, except for mutations comprising 238D and at least one 323L, 326S, 326N, and 330K, wherein the mutant polypeptide has S239.  The claimed mutant essentially encompass only the structure of 238D, S239, and at least one 323L, 326S, 326N, and 330K, where every other amino acids in SEQ ID NOs: 11-14 can be mutated (e.g. see applicant’s own assertion regarding “except for mutations comprising” in page 8 of the REMARKS filed on December 15, 2020). As such, the genus of the mutant is enormous. The 43 exemplified mutants are not representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. 

Merely reproducing a claim limitation in the specification or even pointing to an original claim does not satisfy the written description requirement unless the claim itself conveys enough information to show that the invention had possession of the claimed invention at the time of filing.

Here, for example, one of the 43 species SEQ ID NO:129 consists of amino acid substitutions E233D/L234Y/G237D/P238D/Y296D/K326D/A330K in the Fc region, wherein the relative FcγRIIaR binding activity is 496, relative FcγRIIaH binding activity is 265, relative 

	As such, applicant’s arguments have not been found persuasive.

8.	No claim is allowed.

9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN DAHLE whose telephone number is (571)272-8142.  The examiner can normally be reached on Mon-Fri 6:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHUN W DAHLE/Primary Examiner, Art Unit 1644